Case 8:19-cv-00448-VMC-CPT Document 74 Filed 03/03/20 Page 1 of 3 PageID 518




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   U.S. SECURITIES AND EXCHANGE
   COMMISSION,

         Plaintiff,

   v.                                  Case No. 8:19-cv-448-T-33CPT

   SPARTAN SECURITIES GROUP, LTD.,
   ISLAND CAPITAL MANAGEMENT,
   CARL E. DILLEY,
   MICAH J. ELDRED, and
   DAVID D. LOPEZ,

        Defendants.
   ______________________________/

                       ORDER APPOINTING MEDIATOR

         Pursuant to the Notice of Mediation (Doc. # 73), filed

   on March 2, 2020, and in accordance with the rules governing

   mediation set forth in Chapter Nine of the Rules of the United

   States District Court for the Middle District of Florida, it

   is ORDERED that the following individual is hereby APPOINTED

   by the Court to serve as Mediator in this action:

         Name of Mediator:      Peter J. Grilli, Esq.

         Address:               3001 W. Azeele Street
                                Tampa, FL 33609

         Telephone:             (813) 874-1002
Case 8:19-cv-00448-VMC-CPT Document 74 Filed 03/03/20 Page 2 of 3 PageID 519




         By agreement of the parties, the mediation conference is

   scheduled for June 16, 2020, at 10:00 a.m. at the location

   listed above.

         The parties are directed to mediate in good faith and to

   fully and faithfully explore every settlement opportunity.

   Furthermore, the Court directs that all counsel, parties,

   corporate     representatives,    and    any   other   required   claims

   professionals shall be present at the mediation conference

   with full authority to negotiate a settlement. The Court does

   not   allow    mediation   by    telephone     or   video   conference.

   Personal attendance is required. See Local Rule 9.05(c).

         Now that the mediation has been scheduled, the parties

   may not unilaterally reschedule the mediation conference — a

   motion must be filed, and leave of Court obtained, if they

   seek to reschedule the mediation. In the motion to reschedule,

   counsel must include the proposed date of rescheduling; the

   Court reserves the right to deny any motion that seeks to

   reschedule the mediation conference for a date beyond the

   mediation deadline previously set by the Court.

         Furthermore,   neither     party   may   cancel   the   mediation

   without first obtaining leave of Court, even if the parties

   have reached a settlement.
Case 8:19-cv-00448-VMC-CPT Document 74 Filed 03/03/20 Page 3 of 3 PageID 520




         DONE and ORDERED in Chambers in Tampa, Florida, this 3rd

   day of March, 2020.
